Bleckley, Judge.
It did not appear that, in retaining commissions, the treasurer diminished the county funds proper. He had no right to do that. If he paid himself out of the borrowed money, he injured the lenders, and not the county. The lenders could not collect out of the county more than went to its proper use. And paying the treasurer to manipulate the fund, was not such use as the county could be charged with. The treasurer has no right to make the county pay him any commissions on money illegally borrowed, but, unless he retained commissions out of the county funds, and not out of the borrowed money, the county has no cause to complain. This is the point in the case, and let a new trial be had to settle the fact concerning it — that is, to ascertain whether the treasurer encroached upon the county funds for his commissions, or whether, on the contrary, the county is as well off as if he had charged nothing.
Judgment reversed.